Case: 15-14837   Date Filed: 02/10/2017   Page: 1 of 15


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14837
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:13-cv-00327-JHE

XINGZHONG SHI,
Frank,

                                                           Plaintiff-Appellant,

                                 versus

TRENT MONTGOMERY,
DENIAL WIMS,
ANDREW HUGINE,
ALABAMA A&M UNIVERSITY BOARD OF TRUSTEES,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                           (February 10, 2017)

Before MARCUS, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
             Case: 15-14837     Date Filed: 02/10/2017   Page: 2 of 15


      Xingzhong Shi, a former associate professor at Alabama A&M University

(“the University”), appeals the district court’s grant of summary judgment in his

suit alleging employment discrimination in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a)(1), and violations of his

constitutional rights. On appeal, he argues that the district court erred by granting

summary judgment against him on his claims that: (1) Dr. Trent Montgomery,

former dean of the School of Engineering and Technology at the University, and

Dr. Daniel Wims, provost and vice president of academic affairs, discriminated

against him on the basis of his race, Asian, and national origin, Chinese, by

terminating his employment; (2) the University violated Title VII by placing him

on administrative leave and terminating him; and (3) Wims and Montgomery

deprived him of his constitutional rights while acting under color of law, in

violation of 42 U.S.C. § 1983. After careful review, we affirm.

      We review de novo the district court’s grant of summary judgment, Weeks

v. Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002), which, in this case,

was resolved by consent by a magistrate judge. Summary judgment is appropriate

when the evidence, viewed in the light most favorable to the nonmoving party, id.,

presents no genuine dispute as to any material fact and compels judgment as a

matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-

23 (1986). “The mere existence of a scintilla of evidence in support of the [non-


                                         2
             Case: 15-14837     Date Filed: 02/10/2017   Page: 3 of 15


moving party’s] position will be insufficient; there must be evidence on which the

jury could reasonably find for the [non-movant].” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252 (1986). While we construe pro se briefs liberally, a pro se

litigant who offers no substantive argument on an issue in his initial brief abandons

that issue on appeal. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      First, we find no merit to Shi’s argument that the district court erred by

dismissing his Title VII claims against Montgomery and Wims. We have held that

the relief granted under Title VII is against the employer, not against individual

employees whose actions would constitute a violation. Dearth v. Collins, 441 F.3d

931, 933 (11th Cir. 2006). Supervisory employees are only proper defendants

under Title VII in their capacity as agents of the employer, not as individuals.

Hinson v. Clinch Cty. Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000).

      Shi generally argues on appeal that Montgomery discriminated against him

by appointing Venkata Atluri as interim chair of the Computer Science department

and that Wims discriminated against him by terminating his employment. But Shi

does not address the district court’s conclusion that Title VII does not provide for

individual liability. Since he does not raise the issue of individual liability on

appeal -- the ground the district court relied on to reject this claim -- he has

abandoned his challenge to this claim. Timson, 518 F.3d at 874. And in any

event, because Title VII does not provide relief against individual employees,


                                         3
             Case: 15-14837    Date Filed: 02/10/2017   Page: 4 of 15


summary judgment was properly granted on the Title VII claims against Wims and

Montgomery in their individual capacities. Dearth, 441 F.3d at 933.

      Next, we are unpersuaded by Shi’s argument that the district court erred by

granting summary judgment on his claim that the University violated Title VII by

placing him on administrative leave and terminating him. For starters, a person

seeking to file a Title VII lawsuit must first file a timely charge with the EEOC

alleging a Title VII violation and exhaust all remedies provided by the EEOC. 42

U.S.C. § 2000e-5; Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir.

2001). Charges must be in writing, be under oath or affirmation, and contain the

information and be in the form the EEOC requires. Id. § 2000e-5(b); 29 C.F.R. §

1601.3(a) (2000). The verification requirement is mandatory, and the EEOC is not

obligated to inform a claimant of deficiencies in a charge. See Vason v. City of

Montgomery, Ala., 240 F.3d 905, 907 (11th Cir. 2001).

      While a claimant may fill out, and submit, an intake questionnaire prior to,

and sometimes in lieu of a charge, the general rule is that the filing will not be

deemed tantamount to a charge absent exceptional circumstances.         See, e.g.,

Wilkerson, 270 F.3d at 1317 (holding verified questionnaire sufficient to satisfy

the charge requirement of Title VII’s statute of limitations); Pijnenburg v. West

Ga. Health Sys., Inc., 255 F.3d 1304, 1307 (11th Cir. 2001) (holding that

unverified intake questionnaire did not satisfy statutory requirements for an


                                        4
             Case: 15-14837     Date Filed: 02/10/2017   Page: 5 of 15


administrative “charge”). The applicable period for filing an EEOC charge of

discrimination does not begin to run until the employee receives unequivocal

notice of an adverse employment decision. Stewart v. Booker T. Washington Ins.,

232 F.3d 844, 849 (11th Cir. 2000). The plaintiff has the burden of establishing

that he filed a timely charge of discrimination. See Jackson v. Seaboard Coast

Line R. Co., 678 F.2d 992, 1004-10 (11th Cir. 1982).

      Whether a discriminatory act takes place in a “deferral” or “non-deferral”

state affects the timeliness of the charge filed with the EEOC. See Maynard v.

Pneumatic Prod. Corp., 256 F.3d 1259, 1262-63 (11th Cir. 2001). A “deferral”

state is a state that has a law banning discrimination in employment and that has a

state entity authorized to grant or deny relief for such discrimination. Id. Alabama

is a non-deferral state. Ledbetter v. Goodyear Tire & Rubber Co., 421 F.3d 1169,

1178 (11th Cir. 2005), affirmed by, 127 S. Ct. 2162 (2007), superseded by statute

on other grounds, Pub. L. No. 111-2, 123 Stat. 5 (2009). For a charge to be timely

in non-deferral states, it must be filed within 180 days of the last discriminatory

act. 42 U.S.C. § 2000e-5(e)(1); Wilkerson, 270 F.3d at 1317.

      In reviewing Title VII claims based on circumstantial evidence, federal

courts often use the three-step burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973), and Texas Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981). Reeves v. Sanderson Plumbing Prods., 530


                                         5
             Case: 15-14837    Date Filed: 02/10/2017   Page: 6 of 15


U.S. 133, 141-42 (2000). This framework requires a plaintiff first to establish a

prima facie case of discrimination. To do so for a discriminatory discharge claim,

a plaintiff may show he: (1) was a member of a protected class, (2) was qualified

for the job, (3) suffered an adverse employment action, and (4) was replaced by

someone outside the protected class. Cuddeback v. Fla. of Educ., 381 F.3d 1230,

1235 (11th Cir. 2004). Alternatively, the plaintiff may show he (1) was a member

of the protected class, (2) was fired or suspended, and (3) other employees not in

the protected class who had comparable or lesser qualifications were retained. Nix

v. WLCY Radio/Rahall Commc’ns, 738 F.2d 1181, 1185 (11th Cir. 1984). As

another alternative, the plaintiff may show: (1) he was a member of a protected

class; (2) he was qualified for the position; and (3) the misconduct for which he

was discharged was nearly identical to misconduct engaged in by another

employee, outside the protected class, who was retained. Id. Under the third

formulation, the plaintiff may establish a prima facie case even if his replacement

was also a member of the same protected class. Id. If a plaintiff alleges he was

disciplined in a discriminatory manner compared to a similarly-situated employee,

he must show that the other employee engaged in nearly identical misconduct, so

that courts do not second-guess employers’ reasonable decisions or confuse apples

with oranges. Rioux v. City of Atlanta, 520 F.3d 1269, 1280 (11th Cir. 2008).




                                        6
              Case: 15-14837    Date Filed: 02/10/2017   Page: 7 of 15


      By making a prima facie case, a plaintiff creates a rebuttable presumption

that the employer has discriminated against him. EEOC v. Joe’s Stone Crabs, Inc.,

296 F.3d 1265, 1272 (11th Cir. 2002). The burden then shifts to the employer,

which can rebut this presumption by proffering a legitimate, non-discriminatory

reason for its employment decision. Id. If the employer does so, the burden shifts

back to the plaintiff to show that the employer’s proffered reason was a pretext for

discrimination. Id. at 1273. An employee’s violation of a company’s work rules

may constitute a legitimate, non-discriminatory reason for termination. See Sparks

v. Pilot Freight Carriers, Inc., 830 F.2d 1554, 1563 (11th Cir. 1987).

      Ultimately, an employer’s burden to articulate a non-discriminatory reason

for failing to promote an employee is a burden of production, not of persuasion.

Burdine, 450 U.S. at 254; Perryman v. Johnson Prods. Co., 698 F.2d 1138, 1142

(11th Cir. 1983) (describing this burden as “exceedingly light”). So long as the

employer articulates a clear and reasonably specific non-discriminatory basis for

its actions, it discharges its burden of production. St. Mary’s Honor Ctr. v. Hicks,

509 U.S. 502, 509-11 (1993). This means that the inference of discrimination

drops out of the case entirely, and the plaintiff has the opportunity to show by a

preponderance of the evidence that the proffered reasons were pretextual. Id.

      In Title VII cases where pretext is an issue, the factfinder must ask if the

employer’s proffered reasons were a “coverup” for a discriminatory decision.


                                          7
              Case: 15-14837    Date Filed: 02/10/2017   Page: 8 of 15


Rojas v. Fla., 285 F.3d 1339, 1342 (11th Cir. 2002) (quotation omitted). We do

not answer whether employment decisions were prudent or fair, but only whether

unlawful discriminatory animus motivated a challenged employment decision.

Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir.

1999). On the totality of the evidence, a plaintiff must cast sufficient doubt on the

defendant’s proffered non-discriminatory reasons to allow a reasonable factfinder

to determine that the defendant’s proffered legitimate reasons did not actually

motivate its conduct. Silvera v. Orange Cty. Sch. Bd., 244 F.3d 1253, 1258 (11th

Cir. 2001).    We consider whether the plaintiff’s showing of weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action would allow a reasonable factfinder to

find them unworthy of credence. Combs v. Plantation Patterns, Meadowcraft, Inc.,

106 F.3d 1519, 1538 (11th Cir. 1997). A subjective reason for an employer’s

action -- like poor interview performance -- can be as legitimate as any other

reason. Chapman v. AI Transport, 229 F.3d 1012, 1033 (11th Cir. 2000) (en banc).

      If the proffered reason is one that might motivate a reasonable employer, the

plaintiff must meet the reason proffered “head on and rebut it.” Id. at 1030. On

the other hand, it is permissible for the factfinder to infer the ultimate fact of

discrimination from the falsity of the employer’s explanation. Hinson, 231 F.3d at

831. If the employer’s asserted justification is that the employee violated a work


                                         8
             Case: 15-14837     Date Filed: 02/10/2017   Page: 9 of 15


rule, the employee must prove pretext by showing either that he did not violate the

work rule or that, if he did, other employees not within the protected class who

engaged in similar acts were not similarly treated. Sparks, 830 F.2d at 1563.

      Here, the district court correctly granted summary judgment on Shi’s Title

VII claims based on his claims of pre-2012 discrimination. As the record shows,

Shi filed an EEOC charge concerning these claims on March 23, 2012. Shi has

conceded that his EEOC charge was untimely as to the claims concerning the

University’s decisions to not place him in a tenure track position in 2007 and to not

appoint him as interim chair of the Computer Science department in 2010. As for

the claim concerning his administrative leave, he learned about the leave on

August 24, 2011, but did not file his EEOC charge until 211 days later, well after

the 180-day limit. In addition, the earlier intake questionnaire he filed was not

made under oath or affirmation, and, therefore, was not a charge within the

statutory requirements. 42 U.S.C. § 2000e-5(b); Pijnenburg, 255 F.3d at 1307.

Because Shi’s EEOC charge was not filed within 180 days after the 2007, 2010

and 2011 decisions, the district court correctly concluded that Shi did not exhaust

his administrative remedies for these claims. Wilkerson, 270 F.3d at 1317.

      Shi also failed to state a prima facie case of discrimination concerning his

termination. Notably, he did not allege that someone outside his protected class

replaced him or that someone who committed similar misconduct was retained.


                                         9
             Case: 15-14837    Date Filed: 02/10/2017    Page: 10 of 15


Cuddeback, 381 F.3d at 1235; Nix, 738 F.2d at 1185. He repeatedly named as a

comparator Jay Gangasani, whom he said was not within the protected class and

was retained. But the only evidence Shi submitted about Gangasani was his own

questions in the interrogatories, which did not include any answers that could be

considered evidence to support the claim that Gangasani was a similarly-situated

employee. Without evidence of Gangasani’s race, national origin, employment

status, or qualifications, Shi did not show that he was replaced by someone outside

the protected class, that employees outside the protected class were treated

differently, or that an employee outside the protected class who engaged in nearly

identical misconduct was not terminated. Cuddeback, 381 F3d at 1235; Nix, 738

F.2d at 1185. He therefore failed to establish a prima facie case of discrimination.

      But even if Shi made a prima facie case, he did not refute the University’s

legitimate, non-discriminatory reasons for his termination. First, the University

cited several emails Shi had sent to numerous faculty members that compared

Montgomery to foreign dictators and called him a “dictatorial leader” who “abused

his power” and violated “democracy.” Second, the University cited Shi’s behavior

at a college-wide meeting, where he had disparaged Montgomery and insisted

upon Montgomery’s resignation in an aggressive and angry manner, such that

other faculty members had felt threatened by Shi’s behavior and were concerned

for Montgomery’s safety. In fact, Shi acknowledged in his summary judgment


                                         10
             Case: 15-14837     Date Filed: 02/10/2017    Page: 11 of 15


motion and in a responsive pleading that he was terminated due to his behavior at

the college-wide meeting. And in a letter to the Grievance Committee, he said his

administrative leave was “due to my behavior at the college-wide meeting.”

      As for his claim that the University never “convicted” him of any

wrongdoing, it is irrelevant since we do not examine whether an employer’s

decision to terminate was prudent or fair. Damon, 196 F.3d at 1361. Moreover,

the University’s faculty handbook provided that employees who engaged in

misconduct or who potentially posed a danger to others could be placed on

administrative leave immediately and indefinitely. It also said that non-tenured

faculty could be terminated at any time with three weeks’ notice and that the

University had no obligation to renew their employment contracts upon expiration.

In short, the University acted consistently with its stated policies, and Shi offers no

evidence that the real reason for his termination was his race or national origin or

that the University’s stated reason for terminating him was so implausible or false

as to suggest pretext. Combs, 106 F.3d at 1538. The district court correctly

granted summary judgment on this claim.

      Finally, we reject Shi’s argument that the district court erred in granting

summary judgment on his § 1983 claims involving Wims and Montgomery. To

prevail in a § 1983 civil rights action, a plaintiff must show a person acting under

color of state law deprived him of a federal right. Griffin v. City of Opa-Locka,


                                          11
             Case: 15-14837    Date Filed: 02/10/2017   Page: 12 of 15


261 F.3d 1295, 1303 (11th Cir. 2001). Section 1983 creates no substantive rights;

it merely provides a remedy for deprivations of federal statutory and constitutional

rights. Almand v. DeKalb Cty., 103 F.3d 1510, 1512 (11th Cir. 1997).

      The substantive component of the Due Process Clause of the Fourteenth

Amendment protects those rights that are “fundamental” -- that is, rights that are

implicit in the concept of ordered liberty. McKinney v. Pate, 20 F.3d 1550, 1556

(11th Cir. 1994). Because employment rights are state-created rights and are not

fundamental rights created by the Constitution, they do not enjoy substantive due

process protection. Id. at 1559.

      State-created employment rights are, however, protected by procedural due

process requirements. Id. at 1560. A successful due process claim depends upon a

constitutionally-protected property interest in the expectation of continued

employment or of a liberty interest having been infringed upon by the state; absent

these interests, no due process protections attach. Gray v. Bd. of Regents of the

Univ. Sys., 150 F.3d 1347, 1350 (11th Cir. 1998). In other words, an employee

must show not only a desire for continued employment, but an entitlement to it.

Id. A university professor without tenure does not have a property right entitled to

protection under the due process clause. Id. at 1352-53. Similarly, a prospective

promotion is not a property or liberty interest protected by the due process clause.

Wu v. Thomas, 847 F.2d 1480, 1485 (11th Cir. 1988).


                                        12
              Case: 15-14837    Date Filed: 02/10/2017   Page: 13 of 15


        The state may not demote or discharge a public employee in retaliation for

speech protected by the First Amendment. Bryson v. City of Waycross, 888 F.2d

1562, 1565 (11th Cir. 1989). But a public employee’s freedom of speech is not

absolute. Id. To assess a First Amendment retaliatory discharge claim, the court

first examines the content, form, and context of the employee’s speech to decide if

it addresses a matter of public concern. Id. If so, the court weighs the employee’s

First Amendment interests against the interest of the state, as an employer, in

promoting the efficiency of the public services it performs through its employees.

Id. The First Amendment does not require a public employer to tolerate a vulgar,

embarrassing, vituperative, ad hominem attack, even if the attack touches on a

matter of public concern. Mitchell v. Hillsborough Cty., 468 F.3d 1276, 1288

(11th Cir. 2006). If the manner and content of an employee’s speech is demeaning,

disrespectful, rude, and insulting, and is perceived that way in the workplace, the

government employer is within its discretion to take disciplinary action. Id.

        If the public employee prevails on the balancing test, the fact-finder next

determines whether the employee’s speech played a substantial part in the

government’s decision to demote or discharge the employee. Bryson, 888 F.2d at

1565.     Fourth, if the employee prevails by showing that the speech was a

substantial motivating factor in the state’s employment decision, the state must




                                         13
             Case: 15-14837    Date Filed: 02/10/2017   Page: 14 of 15


prove by a preponderance of the evidence that it would have reached the same

decision even in the absence of the protected conduct. Id. at 1566.

      Here, summary judgment was warranted on Shi’s § 1983 claims. First,

because Shi could not show that his termination, the University’s failure to

promote him, or its failure to consult him before reorganizing infringed on any of

his fundamental rights, he did not allege any violations of substantive or procedural

due process. As we’ve said, state-created employment rights are not protected by

the Constitution. McKinney, 20 F.3d at 1560. Moreover, Shi could not show he

had a property right to or liberty interest in a promotion or continued employment

since he was not tenured. Gray, 150 F.3d at 1352-53; Wu, 847 F.2d at 1485.

      Nor did Shi’s First Amendment retaliatory discharge claim have merit.

While his speech opposing Montgomery’s position as dean arguably touched on a

matter of public concern, it was an embarrassing, vulgar, vituperative, ad hominem

attack that was perceived in the workplace as disrespectful, demeaning, insulting,

and rude. Mitchell, 468 F.3d at 1288. For example, in the emails Shi sent to

Montgomery and several other faculty members, Shi urged Montgomery to resign,

following the example of Egyptian President Hosni Mubarak; compared

Montgomery to Mubarak and Libyan leader Muammar Gaddafi; and accused

Montgomery of being a “dictatorial leader” who went against “democracy.” Not

only did Shi repeatedly compare Montgomery to tyrannical dictators in these


                                         14
             Case: 15-14837    Date Filed: 02/10/2017   Page: 15 of 15


emails, but Shi also spoke against Montgomery at the college-wide meeting in

terms so disrespectful that other faculty worried for Montgomery’s safety.

      On this record, we are compelled to conclude that the interest of the

University, as an employer, in promoting the efficiency of the public services it

performs through its employees outweighed Shi’s free speech interests. Bryson,

888 F.2d at 1565. It was also well within the University’s discretion to take

disciplinary action, including placing Shi on administrative leave and not renewing

his employment. Mitchell, 468 F.3d at 1288. Because there was no genuine issue

of material fact as to whether the University violated Shi’s constitutional rights

when it placed him on administrative leave and then terminated him, the district

court correctly granted summary judgment on his § 1983 claims.

      AFFIRMED.




                                        15